Citation Nr: 0831916	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple foot 
deformities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1978 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2008.  


FINDING OF FACT

The veteran has multiple foot deformities related to ill 
fitting shoes in service.  


CONCLUSION OF LAW

Multiple foot deformities were incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

The veteran maintains that he developed his current foot 
problems as a result of wearing improperly fitting shoes 
during service. 

The veteran's service treatment records reveal no complaints 
or findings of foot problems during active service.  At the 
time of his December 1988 service separation examination, 
normal findings were reported for the feet and lower 
extremities.  On his November report of medical history 
completed at the same time, the veteran checked the "no" 
box when asked if he had or had ever had foot trouble.  

In August 1989, during the veteran's period of reserve 
service, he was seen with complaints of having struck his 
foot on stairs.  There was a swollen area noted over the 
distal first tarsal in the medial aspect.  The veteran had 
limited range of motion with stabbing pain with movement.  
There was localized edema approximately 1.5 inches in 
diameter.  X-rays were found to be within normal limits.  It 
was the examiner's impression that the veteran had a soft 
tissue injury.  

Private treatment records dated from July 1997 to July 2002 
show no pertinent findings.  

In January 2002, Jay Lifshen, D.P.M., performed an 
arthroplasty of the left fourth toe to correct a hammertoe 
deformity.

In a July 2005 letter, H. Malofsky, D.P.M., reported that the 
veteran's medical records had been destroyed, but that he had 
undergone a bunionectomy on his right foot in December 1992.  

Additional treatment records obtained in conjunction with the 
veteran's claim reveal that the veteran continued to have 
numerous problems with his feet subsequent to the time of the 
December 1992 surgery.  

In a July 2004 letter, P.A., D.P.M., wrote that he had been 
asked by the veteran to provide information and an opinion 
about his foot deformities.  He stated that the veteran had 
had numerous surgeries on his feet during service with the U. 
S. Navy.  He indicated that in June 2004, he performed 
surgical correction of mallet toe deformities on the second 
and third digits of both feet.  It was his opinion that the 
veteran was not fitted properly for shoes during his Naval 
career.  Short shoes were noted to lead to mallet or 
hammertoe.  .  

The veteran was afforded a VA examination by a physician's 
assistant in August 2005.  The claims folder was not 
available for review.  The examiner noted that the veteran 
was claiming his foot deformities were as a result of ill-
fitting shoes in service.  He observed that during the 
interview, the veteran reported that he did not have any 
trouble with his feet.  The veteran stated that the first 
pain began in 1991.  He was noted to have developed bunion 
deformities and hallux valgus with some hammer toes.  He was 
seen by a podiatrist but never tried orthopedic shoes or had 
a shoe modification.  The veteran indicated that his feet 
were doing well at present.  He did not use any medication 
for his foot pain.  He did have occasional pain in all of the 
toes, especially at the metatarsophalangeal joints.  This 
pain did not disable him or limit his activities.  The 
veteran was employed on a full-time basis.  

Following examination, it was the examiner's impression that 
there was no evidence that the extensive toe deformities that 
the veteran had experienced were caused by, or began in, 
service.  By his own history, the veteran reported that this 
problem began after service.  He had had multiple surgeries 
and was doing fairly well.  The veteran did have some 
abnormal weightbearing as evidenced by the diffuse metatarsal 
head calluses that were found on examination.  

In a June 2006 addendum, the August 2005 examiner indicated 
that he now had the claims folder available for review.  He 
noted that the veteran had been discharged from service in 
December 1988 and that the service medical records showed one 
instance where the veteran fell and struck his shoe on some 
stairs in August 1989.  It was a soft tissue injury with no 
follow-up.  He observed that the other service medical 
records were completely silent for any other foot problem.  
He also noted that no foot problems were reported on the exit 
examination in 1988.  He further observed that nowhere in the 
record was there an indication of problems with shoe wear.  

The examiner noted the July 2004 letter from the veteran's 
podiatrist.  He stated that the letter should be totally 
disregarded as the podiatrist did not review the service 
medical records and had no way of commenting on whether the 
veteran had proper fitting shoes or ill-fitting shoes.  He 
wrote that the letter had no factual basis to draw any 
conclusions.  The examiner observed that the veteran, by his 
own admission, told him that his hammertoe problems began 
after service during the August 2005 VA examination.  The 
examiner stated that there was no change in his impression 
after reading the claims folder.  He opined that the 
veteran's foot problems began after his period of time in the 
service.  

In a September 2006 letter, Dr. Ettinger reported that the 
veteran had been evaluated at his office in August 2006.  He 
stated that he had reviewed the veteran's service medical 
records.  He opined that the veteran's foot problems were as 
likely as not related to his military service.  

At his May 2008 hearing, the veteran testified that he had 
injured his feet during service.  He reported that he had a 
lot of sprains but would just have his ankles wrapped and be 
sent back to duty.  He testified that his shoes did not fit 
properly while he was in service.  He stated that he started 
having foot problems by late 1990 or early 1991 and was first 
seen for foot problems during the same time period.  He 
reported that he saw a podiatrist on a regular basis.  He 
said that Dr. Ettinger had access to his service medical 
records when rendering his opinion.  

Subsequent to the May 2008 hearing, the veteran submitted a 
May 2008 statement from Dr. Ettinger who stated that he had 
again examined the veteran and opined that his multiple foot 
problems were as likely as not related to his period of 
military service.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

There is no doubt that the veteran has current foot 
disabilities.  The record contains varying opinions as to 
whether the veteran's current foot disorders are related to 
his period of service.  

While the service treatment records are silent, the veteran 
is competent to report that he wore ill fitting shoes in 
service.  Because the veteran is competent to make this 
report, the Board cannot accept the VA examiner's conclusion 
that there is no factual basis for the conclusion that the 
veteran wore ill fitting shoes in service.  It is possible, 
if not likely, that ill fitting shoes would not be documented 
in service treatment records.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that the element of 
an in-service event is satisfied.

The remaining question is whether there is a relationship 
between the current foot disabilities and the ill fitting 
shoes in service.  The VA examiner has opined that the foot 
disabilities were not related to service; while Dr. Ettinger 
has insisted that the there is such a relationship.  Both the 
VA examiner and Dr. Ettinger reviewed the records and 
provided reasons for their opinions.  The VA examiner 
premised his opinions, in part on the belief that there was 
no basis for finding that the veteran wore ill fitting shoes 
in service, but as noted above, the veteran provided 
competent evidence in this regard.  Dr. Ettinger has not 
accounted for the delay between the wearing of ill fitting 
shoes in service and the onset of the foot disabilities.  
Weighing these considerations, the Board concludes that the 
evidence is also in relative equipoise on the question of 
whether there is a relationship between the current 
disability and service.

Reasonable doubt is resolved in favor of the veteran and 
service connection for multiple foot deformities is granted.


ORDER

Service connection for multiple foot deformities is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


